Citation Nr: 1147258	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include memory loss, headaches, vision problems, loss of balance and stress.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction over the Veteran's case was subsequently transferred to the Portland, Oregon RO.

In February 2010, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  

In April 2010, the Board denied the appeal.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties filed a joint motion to remand.  By Order dated in March 2011, the Court granted the motion and remanded the matter for compliance with instructions in the motion.  

Pursuant to the joint motion, the Board was to determine the status of the Veteran's representation and ensure compliance with governing regulations.  In August 2011, the Board sent the Veteran a letter advising that his wishes for representation were unclear.  The Veteran was notified that he could represent himself, appoint an accredited Veterans Service Organization, or appoint a private attorney or agent.  In September 2011, the listed attorney filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative.  The Board subsequently sent the attorney a 90-day letter.  

In reviewing the file, the Board notes that approximately one week following the April 2010 Board decision, additional evidence was received at the RO and subsequently forwarded to the Board.  While the attached VA Form 21-4138 indicates the documents were submitted in support of the appeal, the Board observes that they pertain to unrelated diagnoses and are not relevant to the listed issue.

In July and August 2011, the Veteran submitted relevant medical statements.  In October 2011, the attorney resubmitted these statements and waived RO jurisdiction.  Accordingly, the Board will proceed with the appeal.  See 38 C.F.R. § 20.1304 (2011).  


FINDING OF FACT

The preponderance of the evidence is against finding that residuals of a head injury, to include memory loss, headaches, a vision disorder, loss of balance, and stress, are etiologically related to active military service.  


CONCLUSION OF LAW

Residuals of a head injury, to include memory loss, headaches, vision disorder, loss of balance, and stress, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The RO provided notice of how disability ratings and effective dates are determined in March 2006.  The appeal was readjudicated in the January 2009 supplemental statement of the case.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording a VA examination.  

Efforts were undertaken to associate the Veteran's Social Security Administration records with the claims file, but a January 2009 response from the Social Security Administration indicates that the Administration was unable to locate them.  The Administration offered no additional suggestions on how the records could be located.  Hence, the Board finds that further attempts to secure them would be futile.  The Veteran was notified of their unavailability in the January 2009 supplemental statement of the case.  

The Veteran was afforded several VA examinations in conjunction with his claim for service connection for residuals of a head injury.  While the claims file was not available for review by the examiner during the June 2007 VA eye examination, the examiner elicited a medical history from the Veteran pertinent to the claim. Significantly, the examiner ultimately concluded that the Veteran did not have a current visual disability.  Given that service connection requires competent evidence of a current disorder, there is no basis for the Board to find that examination inadequate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the Veteran recently submitted two medical statements in support of his claim.  As discussed below, the Board does not find these opinions probative.  On review, evidence of record is sufficient for adjudicating the claim and the Board finds no basis for requesting additional examination or opinion.  

The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  




Analysis

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Through hearing testimony and written statements, the Veteran contends that he sustained a head injury during active duty service and that he currently suffers from injury residuals.  He specifically reports that during basic training his drill sergeant lost his temper and repeatedly kicked him in the arms and left side of his head.  Consequently, the appellant states that over the years he has suffered from memory loss, headaches, visions problems, a loss of balance, and stress.  

The service treatment records reflect that shortly after entrance into service, a medical profile was conducted and it was recommended that the Veteran be discharged from the service due to bronchial asthma, which existed prior to service.  Prior to his discharge, a November 1975 treatment report shows that the Veteran was kicked repeatedly on both arms and the left head area.  The kicks were noted to be fairly forceful.  The Veteran did not, however, lose consciousness and there were no complaints, findings, or diagnoses pertaining to double vision, ear drainage, vertigo or dizziness.  Examination of the head, eyes, ears, nose and throat revealed that the drums were intact without bleeding or fluid escape.  Neurological examination revealed no deficits.  The assessment was cranial contusion in the left temporal area. 

Post-service medical records, including numerous VA medical treatment reports show treatment for various psychiatric disorders. 

The Veteran was afforded several VA examinations in June 2007 in conjunction with his claim.  In the joint motion, the parties agreed that the Board erred in characterizing the medical nexus opinions offered.  On remand, the Board was to provide an adequate statement of reasons or bases based on accurate characterizations of the medical evidence, while also ensuring that VA has satisfied its duty to assist.  

At a June 2007 VA eye examination, the Veteran reported that since the in-service kicking incident to the head, he has had eye problems which had slowly progressed and become worse.  He reported blurriness, problems with balance, and pain in the left eye.  He specifically denied double vision.  Following examination, assessment included history of head trauma without visual system involvement.  Regarding whether the Veteran had visual residuals of his in-service head injury, the examiner responded that the Veteran did not have eye or visual system residuals caused by or a result of his in-service injury.  In support of this opinion, the examiner provided the following rationale:

The [V]eteran's eyes and visual system do not show evidence of defects related to trauma or neurological damage.  He denies double vision, and his eye alignment and coordination appear normal.  The [V]eteran's peripheral vision is somewhat reduced, but does not show a pattern suggestive of a neurological cause such as head trauma might produce, and there is no eye or retinal problem to correspond to the peripheral vision reduction.  [The Veteran's] responses in general are delayed or considered and deliberate, and are most likely responsible for the apparent reduction in visual field.  

At the June 2007 VA neurological examination, the Veteran reported double vision, which began "10, 11, 12, or 13 years ago."  He then stated it was probably since the injury and getting worse with age.  He reported psychiatric problems since discharge from service, and a history of headaches for the prior 20 years.  He also reported a loss of balance for the past 20 years.  Following examination, the following diagnoses were provided:  

(1) The [V]eteran claims diplopia in the left eye, which is not a neurological possibility.  (2) Headaches beginning 10-15 years following the head trauma and therefore as likely as not not related to that trauma.  (3) Balance difficulties and memory loss, distant rather than recent, both beginning 15-20 years ago and therefore as likely as not not related to the head trauma.  (4) Psychosis beginning a few years after discharge from the military and as head trauma is not a known cause of psychosis it is therefore as likely as not that this condition is also not related to his head trauma.  (5) Alleged visual loss - this would not be related to his head trauma and, based on the glasses he is wearing today which he states he cannot read without, any visual loss is minimal and I refer you to his Ophthalmology exam at the Roseburg VA last week for further comment regarding this.  

The examiner further stated that he was concerned about the Veteran's apparent dishonesty because on his enlistment examination, he denied any problems with asthma, which by his own admission, began in early childhood.  The examiner expected that the Veteran was having many or all of the symptoms of which he complained but that it was "as likely as not that they are not directly related to his head injury, especially in view of the fact there were no neurological symptoms at the time of his examination following the injury, nor were there any neurological abnormalities on exam."  

On VA psychiatric examination in June 2007, the Veteran underwent extensive interview and testing.  He reported a long history of polysubstance dependence.  Past medical history included a closed head injury without unconsciousness on active duty in 1975 and a closed head injury with unconsciousness and hospitalization in 1978.  Following examination, diagnoses included malingering; polysubstance dependence, reported to be in remission in an institutional environment; and an antisocial personality disorder.  The examiner noted documentary evidence of a head injury during active duty service, and that the appellant suffered a superficial contusion to the left side of the head.  The examiner noted no unconsciousness, and no neurological signs or symptoms.  The Veteran was discharged from the military because of a pre-existing medical condition (bronchial asthma) which prevented him from completing training and this discharge was totally unrelated to any effects of being kicked in the head.  The examiner reported that psychological testing of the appellant demonstrated the presence of malingering by intentionally producing an exaggerated report of psychological symptoms, particularly of the most obvious and bizarre types.  The results of a Minnesota Multiphasic Personality Inventory-II study were not characteristic of any mental disorder, other than intentional malingering. 

The examiner did note that the neurospsychological examination revealed some soft signs of brain injury, but stated that the Veteran had a history of head injury following military service, as well as chronic polysubstance abuse.  In essence, the examiner concluded that the neuropsychological tests were invalid due to the Veteran's failure to put forth his best effort, intentional slowness, and failure to follow directions.  The overall pattern failed to show deficits in any of the functions that are typical of brain injury and difficult to fake.  The examiner noted that the appellant's test pattern results were not characteristic of a closed head injury such as that sustained.  The examiner felt that the Veteran's in-service head injury did not have any lasting effects on his cognitive functioning and that he was malingering to obtain benefits to which he would not otherwise be entitled. 

The examiner also noted that the Veteran's medical records did not show consistency except in areas such as polysubstance dependence, malingering, and personality disorder.  He further observed that the Veteran's request for admission to institutions was typically to get food and shelter and presenting symptoms were dramatically reduced following admission "except for manipulation, uncooperativeness, anger, belligerence, and similar indicators of willful misconduct."  

Audiometric evaluation in June 2007 revealed essentially normal hearing.  On ear disease examination, the Veteran reported that his balance problems started "three, four, five" years ago because of peripheral neuropathy in his legs.  Following examination, the following discussion was provided:

The service medical record dated 11/07/75 records that there was no injury to the ears and no balance disorder related to the head trauma.  [The Veteran's] balance problems started approximately 25 years after his head injury, coinciding with his peripheral neuropathy.  There is no pattern of events suggesting a link between the head injury in 1975 and the onset of his imbalance 25+ years later.  In addition, there was no record of ear injury in 1975 and today there is no history or physical evidence of ear disease existing at this time.  

In a June 2011 note for the record, the Veteran's VA physician, Dr. S.W., stated the following:

It is my medical opinion that the beating to the [patient] which occurred while he was in basic training [with] the U.S. Army, is at least, a partial couse (sic) for his present psychiatric problems, [especially] depression.  

In July 2011, a VA staff psychiatrist, Dr. W.P., provided the following statement regarding the Veteran:

His report of chronic impairment of concentration since 1975 is consistent with a diagnosis of Traumatic Brain Injury stemming from the incident in which he was kicked in the head by [a noncommissioned officer] during Army Basic Training, resulting in loss of consciousness and eventual medical discharge from the service.  

In October 2011, the attorney argued that with the submission of the two additional medical statements, evidence of record was "amply sufficient" to grant the benefits sought.  

In this case, the Veteran's report of a head injury during service is documented in the service treatment records. The pertinent question, however, is whether the Veteran currently suffers from any residuals of that injury.  As set forth above, the record contains various opinions addressing this question.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, however, has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  Moreover, review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The opinions set forth in the June 2007 eye, psychiatric, and ear disease examinations were supported by adequate rationale and with the exception of the eye examination, were based upon a comprehensive review of the claims folder.  These opinions are considered highly probative.  The Board further observes that the psychiatric examination included consideration of approximately eight hours of neuropsychological testing, which was discussed in detail.  

The "mischaracterization" of medical evidence as set forth in the joint motion appears to relate to the June 2007 VA neurologic examination.  In its April 2010 decision, the Board stated that the examiner concluded that it was "less likely than not" that the Veteran's headaches, balance difficulties and memory loss, were related to his head trauma.  In October 2011 argument, the attorney argued that the VA evaluations "concluded that the [V]eteran's conditions of headaches, balance difficulties, memory loss, and stress are 'as likely as not' related to the head injury [the Veteran] suffered as a result of a severe beating during basic training."  

As stated above, the June 2007 neurologic examiner phrased his opinion in terms of "as likely as not not related" (emphasis added).  There appears to be some ambiguity in the way the opinion was expressed in that "at least as likely as not" can arguably be interpreted "at least as likely as".  The Board acknowledges that the examiner's phraseology, when viewed in isolation, is not a model of clarity.  Notwithstanding, when considering the report as a whole, it is quite evident that the examiner was providing a negative opinion.  In this regard, the Board notes the examiner's statements referencing the lack of neurologic symptoms or abnormalities following the in-service incident as well as the gap in time between the incident and reported onset of symptoms.  The examiner also specifically stated that head trauma was not a known cause of psychosis.  The opinion was based on adequate rationale, to include consideration and discussion of service records, post-service history, and the Veteran's lack of credibility.  Thus, the Board finds the opinion probative.  

The Board has also considered the medical statements recently submitted in support of the Veteran's claim, but does not find them probative.  The June 2011 statement is not supported by adequate rationale.  That is, while the physician feels the in-service beating was at least a partial cause for present psychiatric problems, he does not explain why, nor does he address any post-service history or the extensive psychiatric testing which indicates that the Veteran is malingering.  

Regarding the July 2011 statement, the Board finds that it is based on an inaccurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  The physician's statement that the incident resulted in loss of consciousness is clearly contradicted by service records that indicate there was no loss of consciousness.  The Board acknowledges the Veteran's lay contentions that he was unconscious, but does not find these reports credible.  The record is replete with inconsistent statements and history provided by the Veteran, and the Board considers the contemporaneous service records highly probative when compared with statements presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Additionally, the physician appears to suggest that the Veteran's medical discharge was a result of the in-service incident.  Again, this is not supported by the evidence as service records clearly show that the Veteran was discharged due to pre-existing bronchial asthma and an inability to complete training.  

On review, the most probative medical evidence preponderates against the Veteran's claim.  As discussed above, the June 2007 examinations collectively indicate that the in-service head injury did not lead to any of the claimed residuals, to include memory loss, headaches, vision problems, loss of balance and stress.  No current residuals of the in-service head injury were found on the eye or ear disease examinations.  While some soft signs of brain injury were noted on psychiatric examination, they were associated with a post-service head injury and chronic polysubstance dependence.  Ultimately, the VA psychiatric examiner concluded that the Veteran did not have a mental disorder due to his in-service head injury, and that test results were not characteristic of the in-service closed head injury.  Rather, the examiner found that the appellant was malingering.  

Moreover, the evidence shows that some VA examiners questioned the Veteran's truthfulness in reporting current symptomatology associated with the head injury.  In particular, the VA eye examiner indicated that the Veteran's responses were "delayed or considered and deliberate".  The VA neurologic examiner expressed concerns over the Veteran's apparent dishonesty at enlistment, and the VA psychiatric examiner concluded that the Veteran was malingering.  A history of exaggerating and providing an inconsistent history is also shown in VA treatment records.  For example, a June 2003 VA mental health note indicates that recent psychiatric testing was invalid due to "faking bad."  VA discharge summary dated in June 2003 included a diagnosis of history of substance-induced mood disorder with questionable episodes of substance-induced psychosis versus malingering.  At a VA primary care visit in July 2004, the Veteran denied various symptoms, including headaches, dizziness, difficulty with balance, difficulty with thinking, memory problems, head trauma, and problems with concentration.  An August 2004 VA mental health consult notes that remote data is significant for inconsistent drug history and possible feigning or exaggeration of symptoms.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright.  

The Board finds that the Veteran's account of chronic symptoms since the injury in service is not credible.  In this regard, the Veteran's current account is inconsistent with years of medical treatment records in which there is no indication of any in-service head injury residuals.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The Board further notes that despite filing claims for compensation as early as July 1976, the Veteran never asserted entitlement to service connection for residuals of a head injury until July 2005.  Finally, the Board does not find probative evidence supporting the Veteran's lay assertions and his statements do not constitute competent evidence of a medical diagnosis or nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In summary, the preponderance of the evidence is against granting entitlement to service connection for residuals of a head injury, to include memory loss, headaches, vision problems, loss of balance and stress.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for residuals of a head injury, to include memory loss, headaches, visions problems, loss of balance and stress is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


